DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 13-14, 18, and 19 are amended.  Claims 20 and 2 are newly added.  Claims 5 and 6 were previously withdrawn.   Claims 1-4 and 7-21 are currently under consideration.

Response to Arguments
The objections to the drawings are withdrawn in view of the amended drawings and specification submitted 8/19/2021.
The objection to claim 12 is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-4 and 7-18 in sections 6.a, 6.c, and 6.d are withdrawn in view of the amendments to each claim.  The rejection in section 6.b is withdrawn after further consideration.  The Office believes the issue was actually one of breath rather than indefiniteness. 
Applicant’s arguments, see pgs. 9-10, filed 8/19/2021, with respect to claims 1-3, 8, 10, 13-15, 17, and 19 have been fully considered and are persuasive.  The 35 U.S.C. § 103(a) rejections of claims 1-3, 8, 10, 13-15, 17, and 19 have been withdrawn. 


Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 9/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/25/2020 is withdrawn.  Claims 4 and 5, directed to adhesives comprising at least one silicone and/or silicone polymer are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 19, no prior art of record teaches or fairly suggests, in combination with all other limitations, a sensor assembly and method of mounting a sensor that uses two adhesives where the first is configured to attach a sensor to a body mount and the second adhesive is configured for (i) releasably attaching the sensor to the inserter and (ii) 
Brister et al. (US 2006/0016700) – teaches an analyte skin sensor insertion tool (see Fig. 1).  Mounting unit 14 may include an adhesive pad 8 for mounting the mounting unit 14 to the skin.  Additionally, a second adhesive may be placed over some or all of the sensor system after insertion to provide a watertight seal ([0106], such a seal would seal off contacts of the sensor).  However, this second adhesive is not configured to perform the other functions noted in claim 1.
Stafford (US 2011/0191044) – teaches an analyte sensor insertion tool that includes an adhesive layer 140 (see Fig. 1B) that attaches housing 119 to the skin.  Unit 119 includes a sensor 101 and on body electronics 140 (see [0062].  Sealing of the sensor contacts appear to be made via the housing however.  No second adhesive layer is taught. 
Inciardi et al. (US 2011/0230743) – teaches an on body sensor (Fig. 3).  No insertion unit is disclosed but the device includes a cover 400 that may include adhesive to provide a moisture tight seal over sensor 201 (Fig. 4).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791            


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791